


110 HR 3506 IH: Foreclosure Tax Relief Act of

U.S. House of Representatives
2007-09-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3506
		IN THE HOUSE OF REPRESENTATIVES
		
			September 7, 2007
			Mr. Space introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to exclude
		  from gross income certain amounts of cancellation of indebtedness income on
		  account of a foreclosure on the mortgage secured by the principal residence of
		  the taxpayer.
	
	
		1.Short titleThis Act may be cited as the
			 Foreclosure Tax Relief Act of
			 2007.
		2.Exclusion from
			 gross income for certain forgiven first mortgage obligations
			(a)In
			 generalParagraph (1) of section 108(a) of the Internal Revenue
			 Code of 1986 (relating to exclusion from gross income) is amended by striking
			 or at the end of subparagraph (C), by striking the period at the
			 end of subparagraph (D) and inserting , or, and by inserting
			 after subparagraph (D) the following new subparagraph:
				
					(E)in the case of an
				eligible individual, the indebtedness discharged is qualified principal
				residence
				indebtedness.
					.
			(b)Qualified
			 principal residence indebtednessSection 108 of such Code
			 (relating to discharge of indebtedness) is amended by adding at the end the
			 following new subsection:
				
					(h)Qualified
				principal residence indebtednessFor purposes of subparagraph (E)
				of subsection (a)(1)—
						(1)LimitationThe
				amount excluded under subsection (a)(1)(E) with respect to any qualified
				principal residence indebtedness shall not exceed $50,000.
						(2)Eligible
				individualThe term eligible individual means any
				individual if the modified adjusted gross income of the taxpayer is not more
				than $100,000 ($200,000 in the case of a joint return).
						(3)Qualified
				principal residence indebtedness
							(A)In
				generalThe term qualified principal residence
				indebtedness means any first mortgage indebtedness—
								(i)which was incurred by the taxpayer to
				acquire, construct, or substantially improve real property owned and used as
				the principal residence (within the meaning of section 121) of the taxpayer
				during periods aggregating at least 2 years during the 5-year period ending on
				the date that the debt is discharged, and
								(ii)which was secured
				by such real property.
								(B)Refinanced
				indebtednessSuch term shall include indebtedness resulting from
				the refinancing of indebtedness under subparagraph (A), but only to the extent
				the refinanced indebtedness does not exceed the amount of the indebtedness
				being refinanced.
							(4)Modified
				adjusted gross incomeFor
				purposes of paragraph (2), the term modified adjusted gross
				income means adjusted gross income determined—
							(A)without regard to
				subsection (a)(1)(E) and sections 199, 911, 931, and 933, and
							(B)after application
				of sections 86, 135, 137, 219, 221, 222, and 469.
							(5)Basis
				reductionThe basis of the principal residence of the taxpayer
				shall be reduced by the amount excluded from gross income under subsection
				(a)(1)(E).
						(6)Coordination
				with insolvency exclusionSubsection (a)(1)(E) shall not apply to
				a discharge which occurs when the taxpayer is solvent unless the taxpayer
				elects not to apply subsection (a)(1)(B).
						(7)Application of
				subsectionThis subsection shall apply to discharges in taxable
				years beginning in 2007 or
				2008.
						.
			(c)Conforming
			 amendments
				(1)Subparagraph (A)
			 of section 108(a)(2) of such Code is amended by striking and (D)
			 and inserting (D), and (E).
				(2)Sections 86(b)(2)(A) and 219(g)(3)(A)(ii)
			 of such Code are each amended by inserting 108(a)(1)(E), before
			 135,.
				(3)Section 135(c)(4)(A) of such Code is
			 amended by inserting 108(a)(1)(E), before
			 137,.
				(4)Sections 137(b)(3)(A) and 222(b)(2)(C)(i)
			 of such Code are each amended by inserting 108(a)(1)(E), before
			 199,.
				(5)Section 221(b)(2)(C)(i) of such Code is
			 amended by inserting 108(a)(1)(E), before
			 222,.
				(6)Section 469(i)(3)(F)(ii) of such Code is
			 amended by striking 135 and inserting 108(a)(1)(E),
			 135,.
				(d)Effective
			 dateThe amendments made by this section shall apply to
			 discharges in taxable years beginning after December 31, 2006.
			
